DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments

Claim 1 is pending.
Applicant did not provide information disclosure statement.
This is a final office action with respect to Applicant’s amendments filed 9/02/2022. 
Allowable Subject Matter

Claims 1 would be allowable if amended in such a way as to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action. 


Response to Arguments
35 USC 101 
Applicant's arguments filed 9/2/2022 have been fully considered but they are not persuasive. The rejection is maintained. 


	Applicant argues on page 8-9 

In this case, the method has several steps that incorporate mathematical calculations such as square operation, multiplications of multiple variables, divisions, taking square root, calculations of position vectors, several vector operations, energy value calculations and finding a maximum point of a function. It is certainly not practical to perform all these operations in the human mind in the given order. Therefore, the Applicant respectfully states the method should not be considered as an abstract idea.

Examiner Respectfully Disagrees. 

A user would be able to do these various calculations on pen and paper. The claims do not call for meta data being used in the calculations which would make it impossible for the user to do on pen and paper. An example of a user doing these limitations on pen and paper would be the claim limitation of training a parameter. Training a parameter is merely adjusting a parameter in a mathematical equation. A user can easily adjust a parameter on pen and paper. The Applicant only addressed the human mind element but did not argue on paper and pen element. 

Applicant argues on page 9

The Applicant respectfully disagrees with the Examiner's analysis on pages 3-10 of the NonFinal Office Action dated 06/06/2022, and the Applicant respectfully submits that the above limitations in claim 1 are not mathematical concepts nor limitations that can be performed in a human mind.


Examiner respectfully disagrees. 

The Applicant called out mathematical concepts on page 8 by clearly stating has several steps that incorporate mathematical calculations such as square operation, multiplications of multiple variables, divisions, taking square root, calculations of position vectors, several vector operations, energy value calculations and finding a maximum point of a function ,but is now stating there are no mathematical concepts. The claimed limitations clearly states mathematical concepts by clearly stating mathematical equations such as the optimization problem in the claims. 

Applicant argues on page 10-11

	As long as "the claim as a whole integrates the recited judicial exception into a practical application [i.e. in this case, makes improvements to technology, see MPEP 2106.0S(a)] of that exception" (See Guidance, 84 Fed. Reg. at 53), the claim is patent eligible. This improvement over the existing technology of predicting the health state of a rolling bearing and using it to have safe operation is a practical application of the subject matter of claim 1. Therefore, the claimed invention is patent eligible and this concludes the eligibility analysis per Step 2A First Prong according to MPEP 2106.

	Examiner respectfully disagrees. 

	The claimed invention is not improving technology. It is merely automating a manual process. A user can perform the mathematical operations and determine the health of a rolling bearing without the use of a computer. Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality, iii. Mere automation of manual processes, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential). A technical improvement is seen in the court case of McRO. The patents in McRO were an improvement on 3-D animation wherein the prior art comprised that "for each keyframe, the artist would look at the screen and, relying on her judgment, manipulate the character model until it looked right — a visual and subjective process." Thus, the patents in McRO aimed to automate a 3-D animator's tasks, specifically, determining when to set keyframes and setting those keyframes. In addition, the improvement the Applicant claims (i.e. improving prediction of a rolling bearing) is nested in the abstract idea grouping of a mental process since it is merely improving a prediction. 

	Applicant argues on page 13 

	Under the step 2B test, it is necessary to evaluate whether the claim recites additional elements that amount to an inventive concept/significantly more than the recited judicial exception. Under Step 2B, the Court has identified a number of considerations as relevant to the evaluation of whether additional elements amount significantly more than a judicial exception. In particular: adding a specific limitation other than what is well-understood, routine, conventional activity in the field, or adding unconventional steps that confine the claim to a particular useful application, e.g., a non-conventional and non-generic arrangement of various computer components for filtering Internet content.
	
	Examiner respectfully disagrees. 

Examiner did not used the language well understood, routine, or conventional  when rejecting the claims under 35 USC 101, the 101 rejection was not on the basis of step 2b being well understood, routine, or conventional   but rather in the manner of "apply it.






Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claim 1 is directed to the statutory category of a method. 

Regarding step 2A-1, Claims 1 recite a Judicial Exception. Exemplary independent claim 1 recite the limitations of 


    PNG
    media_image1.png
    788
    630
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    842
    562
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    848
    566
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    692
    568
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    64
    645
    media_image5.png
    Greyscale


These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover mathematical concepts which include (mathematical relationships/equations/calculations). The claim limitations fall under the abstract idea grouping of mathematical concepts. The claims clearly state mathematical concepts such as mathematical equations stated in the claims. 

In addition, the claims recite limitations of obtaining and analyzing data. This puts the claims in the abstract idea grouping of mental process (evaluation, judgement, and opinion). The claimed invention does not need a computer to perform the limitations of the claimed invention. For example, a user can perform the mathematical equations with pen and paper and determine the health of a rolling bearing. It is clear the limitations recite these abstract idea groupings.

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of deep residual network, domain confusion network, and transfer diagnostic model. These components are recited at a high level of generality. 
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components/software/technology. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	 
Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however method is not considered an additional elements
Claim 1 further recites deep residual network, domain confusion network, and transfer diagnostic model
When looking at these additional elements individually, the additional elements are purely functional and generic.
When looking at the additional elements in combination, the computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1 is rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.

Friedrich et al. (US20210294687A1) Discloses a non-transitory machine-readable medium containing instructions executable by a processor to cause the processor to generate a plurality of statistical features corresponding to an event code associated with a particular component of a printing device using retrieved event log data of the printing device, classify a status of the particular component using a classifier resulting from a machine learning mechanism applied to the plurality of statistical features, and perform an action associated with the particular component based on the classified status.

Hidaka et al. (US20200408262A1) Discloses a method for manufacturing a bearing ring of a rolling bearing includes a series of steps of cutting out an annular member from a material, forming a surface-hardened layer on the annular member, quenching and tempering the annular member, and polishing inner and outer diameter surfaces of the annular member.

Ando et al. (US20180043492A1) Discloses a bearing diagnostic device includes an identification unit and an obtaining unit. The identification unit is configured such that a feature quantity, an operation condition of a main spindle at a measurement of the feature quantity, and specification data of the bearing used for the main spindle are preliminarily configured as inputs.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683